DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/16/2020 has been considered by the examiner.  

Drawings
The drawings are objected to because Fig. 8A correctly identifies the 4-individual gel reservoirs 62 but also labels another element 62. It is unclear what the additional element 62 represents, but it is clearly not one of the gel reservoirs as it is currently labelled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1-3 and 11 are objected to because of the following informalities:  
Claim 1, line 10: please amend to recite “wherein the plurality of cartridge elements are coupled”. 
Claim 2, line 1: please amend to recite “wherein the plurality of cartridge elements are coupled in a series in a plane”.
Claim 3, line 2: please amend to recite “to which the external detection optics are aligned through the detection window”. 
Claim 11, line 5: please amend to recite “to which the external detection optics are aligned through the detection window”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a shorter capillary column” and “a longer capillary column”, but also recites wherein each cartridge element comprises “a capillary column”. Claim 1 further recites a first and second configuration which include “the longer capillary column” or “the shorter capillary column”. It is unclear from the language if the “shorter capillary column” and the “longer capillary column” are considered to be a part of the “a capillary column supported in the body” or if the “capillary column” is in addition to the shorter/longer capillary columns. Claims 2-12, and 14-18 are further rejected by virtue of their dependence upon claim 1. Examiner notes that “the capillary column” of claim 14 and claim 18 are further indefinite as outlined above and should be addressed in the response to the rejection of claim 1 above. 
Claim 7 recites the limitation “a first end of the body”. Claim 7 depends from claim 1, which recites in line 7 “a reservoir attached to a first end of the body”. It is unclear if the “a first end” of claim 7 is the same “a first end” as claim 1 or if the claim should be in reference to a different end. Claim 8 is further rejected by virtue of its dependence upon claim 7.
Claim 9 recites the limitation “at least a first cartridge element”. Claim 9 depends from claim 1, which recites in line 14 “a first cartridge element”. It is unclear if the “at least a first cartridge element” of claim 9 is the same as or includes the previously recited “a first cartridge element” or if the claim should be in reference to a different Claims 10 and 18 are further rejected by virtue of their dependence upon claim 9.
Claim 10 recites the limitation “at least a second cartridge element” that further comprises “a cathode”. Claim 10 depends from claim 1, which recites in line 14 “a cathode of a second cartridge element”. It is unclear if the “at least a second cartridge element” and/or “a cathode” of claim 10 is the same as or includes the previously recited “a cathode of a second cartridge element” or if the claim should be in reference to a different cartridge element. Claim 18 is further rejected by virtue of its dependence upon claim 10.
Claim 13 recites the limitation "the adjacent detection window" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 is further rejected by virtue of its dependence upon claim 13. 
Claim 13 recites the limitation "the capillary column" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “a plurality of capillary columns”, “a shorter capillary column”, and “a longer capillary column” and is indefinite because it is not clear which of these previously recited elements are being referenced. Claim 19 is further rejected by virtue of its dependence upon claim 13. 
Claim 14 recites the limitation "the cartridge body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 recites wherein the plurality of cartridge elements each comprise a body, but claim 1 does not recite “a cartridge body”. Claims 15-17
Claim 14 recites the limitation “at least one fork assembly” and then recites “the fork assembly is movable to extend into the detection window defined in each cartridge element” and “a controller controlling movement of the fork assembly and the separation mechanism to effect separation” [emphasis added by Examiner]. This claim is indefinite because in situations where there are more than one fork assembly, it is unclear if only one, which one of, or all of the fork assemblies would have the claimed features. In other words, if two fork assemblies are present (“at least one”), it is unclear if “the fork assembly” further limits only one of the assemblies or all of the fork assemblies. Applicant is encouraged to recite “the at least one fork assembly” for proper antecedent basis and to clarify the indefinite language.  Claims 15-17 are further rejected by virtue of their dependence upon claim 14.
Claim 18 recites the limitation "the cartridge body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 recites wherein the plurality of cartridge elements each comprise a body, but claim 1 does not recite “a cartridge body”. 
Claim 18 recites “a table supporting at least a tray containing a sample and a buffer with respect to an extended the capillary columns” [emphasis added by examiner]. There appears to be a typo as the language does not make sense. For purposes of compact prosecution the limitation is being interpreted as “a table supporting at least a tray containing a sample and a buffer with respect to an extended end of the capillary columns”. 
Claim 19 recites the limitation “a cathode disposed at the distal end of the body corresponding to a second one of the plurality of reservoirs”. Claim 19 depends from 
Claim 20 recites the limitations “the first cartridge element” and “the second cartridge element”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2012/0168312 A1) in view of Amirkhanian et al. (US 2010/0170799 A1). 
Regarding claims 1-2
a 
a body defining an opening as a detection window for receiving external detection optics (body 80 that defines an opening as a detection window 86 wherein external excitation fiber 34 and emission fiber 36 are aligned with the detection window 86 [Para. 0053; Figs. 2-4]);
a capillary column supported in the body (capillary column 10 is supported within the body 80 [Para. 0048; Fig. 4]); and
a reservoir attached to a first end of the body in fluid flow communication with a first end of the capillary column, wherein the reservoir is dedicated to a single cartridge element (buffer reservoir 62 is disposed on a first end of the body 80 wherein the capillary column 10 extends into the reservoir in fluid communication with the buffer contained in the reservoir [Para. 0048; Figs. 3A-3H and 6A-6C]).
Tsai discloses wherein the cartridge for bio-separation is a single-channel cartridge and thus fails to specifically teach a “multi-channel cartridge” comprising “a plurality of” cartridge elements, wherein “the cartridge elements are coupled”, and “wherein the reservoirs of the respective cartridge elements are not in flow communication”, as recited in instant claim 1, and “wherein the [plurality of] cartridge elements are coupled in a series in a plane”, of instant claim 2. 
Amirkhanian discloses a cartridge for bio-separation using capillary electrophoresis [abstract] wherein the cartridge is a multi-channel cartridge that includes a plurality of cartridge elements coupled together and arranged in a series in a plane 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single-channel cartridge disclosed by Tsai to instead include a plurality of elements so as to form a multi-channel cartridge, and a corresponding number of excitation/emission fibers for detection, because Amirkhanian teaches that the use of a multi-channel cartridge wherein the elements are coupled together and arranged in a series in a plane enables the multiple channels to be simultaneously tested and thus would provide the obvious and predictable result of enabling simultaneous detection of a plurality of samples [Amirkhanian Para. 0099]. Furthermore, to incorporate multiple cartridges into a multi-channel cartridge instead of a single cartridge, as disclosed by Tsai, would constitute a mere duplication of parts that would yield the predictable result enabling the simultaneous detection of a plurality of samples utilizing a plurality of capillary columns [Amirkhanian Para. 0099]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). Regarding the limitation “wherein the reservoirs of the respective cartridge elements are not in flow communication”, Tsai discloses wherein each cartridge element has a devoted reservoir 62 wherein the end of the capillary 10 is directly disposed in the reservoir 62. The obvious duplication of the cartridge element, as discussed supra, would necessarily yield a plurality of cartridge elements wherein each cartridge element has its own devoted reservoir 62 wherein each capillary column 10 is disposed in the individual 
Furthermore, the limitation “wherein as desired, the multi-channel cartridge can be configured between a first configuration in which the longer capillary column can be configured to extend between the reservoir of a first cartridge element and a cathode of a second cartridge element to expose a section along the longer capillary column in the detection window of the second cartridge element, and a second configuration in which the shorter capillary column can be configured to extend between the reservoir of the first cartridge element and a cathode of the first cartridge element to expose a section along the shorter capillary column in the detection window of the first cartridge element" is an intended use recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the multi-channel cartridge as taught by Tsai in view of Amirkhanian would be configured to and capable of meeting the “as desired” intended use limitations of the claims by merely attaching the capillary columns between any of the available cathodes/anodes of the multi-channel cartridge. Examiner further takes the position that the limitations are recited in the alternative and thus even, assuming arguendo, that 
Regarding claim 3, Tsai further discloses wherein the detection window of at least one cartridge element exposes a section along the capillary column, to which the external detection optics are aligned through the detection window (body 80 defines an opening as a detection window 86 wherein external excitation fiber 34 and emission fiber 36 are aligned with the detection window 86 wherein the capillary column 10 is exposed in the detection window 86 [Para. 0053; Figs. 2-4]). 
Regarding claim 4, Tsai further discloses wherein the capillary column is supported coaxially by two ferrules that are supported in the body (the capillary column 10 is supported coaxially by two ferrules 87 [Para. 0048; Fig. 3C; Claim 8]), wherein each of the ferrules is cantilevered by the body and having an end extending into the detection window (each ferrule 87 is cantilevered by the cartridge body and has an end extending into the detection window 86 [Para. 0048; Fig. 3C; Claim 8]), and wherein a detection zone along the capillary column is exposed between the extended ends of the ferrules (the detection zone along the capillary column Is exposed between the extended ends of the ferrules [Para. 0048; Fig. 3C; Claim 8]). 
Regarding claim 5, Tsai further discloses wherein the body is generally longitudinal and blade shaped (the cartridge 60 has a slender and generally longitudinal 
Regarding claim 6, Tsai further discloses wherein the capillary column is supported along a central axis of the body (capillary column 10 is held by or within the cartridge body 80 generally in line with the longitudinal central axis of the cartridge body 80 [Para. 0045; Fig. 3C; Claim 3]). 
Regarding claim 7, Tsai further discloses wherein in each cartridge element, the body has a body section from which a first end of the body extends, wherein the body section has a width, and wherein the first end of the body is narrower than the width of the body section (the body 80 has a body section that has a generally uniform or constant width, with the bottom end of the body being narrower than the uniform width of the body section. [Para. 0045; Fig. 3C; Claim 4]). 
Regarding claim 8, Tsai further discloses wherein the first end of the body tapers from the body section to a narrower end (The bottom end of the body 80 may be tapered to a narrower section, e.g., terminating in a generally conical portion 97 [Para. 0045; Fig. 3C; Claim 5]). 
Regarding claim 9, Tsai further discloses wherein at least a first cartridge element further comprises an anode, wherein the anode is conductively coupled to fluid contained in the reservoir, and wherein the anodes of the respective cartridge elements are not conductively coupled in the cartridge (the reservoir 62 is provided with an anode 66 which is conductively coupled to the buffer in the reservoir 62 [Para. 0046; Fig. 3F; Claim 12; Note: the duplication of the cartridge element 60 would necessarily create a 
Regarding claim 10, modified Tsai further discloses wherein at least a second cartridge element further comprises a cathode disposed at a second end of the body (cathode 67 is disposed at the conical portion 97 of the body 60 [Para. 0049; Fig. 3F; Note: the duplication of the cartridge element 60 would necessarily create a plurality of elements 60, each with their own devoted cathode 67]). The limitation “wherein the capillary column extends between the reservoir of the first cartridge element and the cathode of the second cartridge element” is an intended use limitation as outlined in the rejection of claim 1, wherein the multi-channel cartridge as taught by Tsai in view of Amirkhanian would be configured to and capable of meeting the “as desired” intended use limitations of the claims by merely attaching the capillary columns between any of the available cathodes/anodes of the multi-channel cartridge, including between the reservoir of one cartridge element 60 and the cathode of a second cartridge element 60.
Regarding claim 11, Tsai further discloses wherein each cartridge element comprises an anode and a cathode (anode electrode 66 and cathode electrode 67 [Paras. 0046 and 0049; Figs. 3A-3F; Claims 11-12]), wherein the cathode is disposed at the first end of the body of the cartridge element (cathode electrode 67 is disposed at the tip end of the cartridge element [Para. 0049; Fig. 3F; Claim 11]), and wherein the 
Regarding claim 12, Tsai further discloses wherein each cartridge element defines a different separation channel (each cartridge has a separate capillary column 10 with a distinct internal separation channel 12 and thus each cartridge element of the plurality of cartridge elements would define a different separation channel 12 [Para. 0031]). 
Regarding claim 13, Tsai discloses a cartridge for bio-separation (cartridge-based bio-separation system using capillary electrophoresis [abstract; Fig. 1]; Note: The preamble "which is configurable to accommodate a shorter capillary column and a longer capillary column" is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished 
a body defining 
a 
a 
Tsai discloses wherein the cartridge for bio-separation is a single-channel cartridge and thus fails to specifically teach a “plurality” of openings as detection claim 13 (i.e., Tsai discloses a single channel cartridge that comprises a detection window, reservoir and capillary column, but fails to disclose multiple cartridges and thus fails to disclose a plurality of each element). 
Amirkhanian discloses a cartridge for bio-separation using capillary electrophoresis [abstract] wherein the cartridge is a multi-channel cartridge that includes a plurality of cartridge elements coupled together and arranged in a series in a plane [Paras. 0051-0065; Figs. 4-14]. Amirkhanian further discloses wherein the use of the multi-channel cartridge allows for the simultaneous detection of the multiple capillaries disposed in the multi-channel cartridge for analysis [Para. 0099]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single-channel cartridge disclosed by Tsai to instead include a plurality of cartridge elements so as to form a multi-channel cartridge, and subsequently a plurality of detection windows, separation channels, reservoirs, capillary columns, and a corresponding number of excitation/emission fibers for detection, because Amirkhanian teaches that the use of a multi-channel cartridge wherein the elements are coupled together and arranged in a series in a plane enables the multiple channels to be simultaneously tested and thus would provide the obvious and predictable result of enabling simultaneous detection of a plurality of samples [Amirkhanian Para. 0099]. Furthermore, to incorporate multiple cartridges into a multi-channel cartridge (i.e., a plurality of cartridges that each comprise a detection window, separation channel, reservoir, and capillary column) instead of a single cartridge, as disclosed by Tsai, would constitute a mere duplication of parts that would yield the 
Furthermore, the limitations wherein the plurality of capillary columns include “the shorter capillary column and the longer capillary column” and “wherein the multi-channel cartridge can be configured with a first configuration in which the longer capillary can be configured to extend between a first reservoir and a cathode corresponding to a second reservoir to expose a section along the longer capillary column in the adjacent detection window corresponding to the second reservoir, and a second configuration in which the shorter capillary column can be configured to extend between a third reservoir and a cathode corresponding to the third reservoir to expose a section along the capillary is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the multi-channel cartridge as taught by Tsai in view of Amirkhanian would be configured to and capable of meeting the “can be configured” intended use limitations of the claims by merely attaching shorter or longer capillary columns between any of the available cathodes/anodes of the multi-channel cartridge. Examiner further takes the position that the limitations are recited in the alternative and thus even, assuming arguendo, that Tsai in view of Amirkhanian would only be capable of meeting the “second configuration” the limitations have been met by meeting one of the two alternatives required by the claims. Examiner further notes that Tsai expressly teaches the desire to accommodate capillary columns of different lengths [Paras. 0048, 0054, 0056] and thus the combination of Tsai in view of Amirkhanian would maintain such capabilities of accommodating shorter and longer length capillary columns. 
Regarding claim 14, modified Tsai discloses the multi-channel cartridge of claim 1 as discussed supra. Tsai further discloses a bio-separation system (cartridge-based bio-separation system [abstract]), comprising: 
a chassis (chassis of the instrument [Para. 0064; Claim 15]);
a multi-channel cartridge as in claim 1 (see the rejection of claim 1 above), wherein the cartridge body is supported by the chassis (the chassis is configured to receive the cartridge [Para. 00064; Fig. 8; Claim 15]);
a table supporting at least a tray containing a sample and a buffer and positioning the tray with respect to an extended end of at least one capillary column (table 221 supporting a sample and a buffer tray 220 wherein the table 221 moves in order to place any of the multiple wells in the tray 220 for access by the tip of the depending capillary column [Para. 0060; Fig. 8; Claim 15]);
at least one fork assembly supporting detection optics, wherein the fork assembly is moveable to extend into the detection window defined in the cartridge element (the excitation fiber 34 and emission fiber 36 are supported by the fork assembly in the instrument wherein the fork assemblies are configured to position the excitation fiber 34 and the emission fiber 36 in proximity to the detection zone 68 of the capillary column 10 such that the fork assemblies extend into the detection window 86 [Paras. 0066-0068; Figs. 8 and 10-12; Claim 15]);
a separation mechanism effecting bio-separation within the capillary column (a variable high voltage power supply 223 providing necessary high voltage to electrode contacts for electrical contact with anode 66 and cathode 67 for carrying out electrophoresis [Para. 0062; Figs. 8-9; Claim 15]); and 
a controller controlling movement of the fork assembly and the separation mechanism to effect separation (controller 26 having a processor controls the 
Regarding Claim 15, Tsai further discloses wherein the device is further comprising a first fork assembly and a second fork assembly, wherein the detection optics comprises first optics supported on the first fork assembly directing incident radiation to a detection zone (an optical fiber supported on one fork assembly delivers radiation to the capillary column [Para. 0068; Figs 10-11; Claim 16]) and second optics supported by the second fork assembly collecting radiation from the detection zone (another optical fiber supported on another fork assembly collects radiation from the detection zone [Para. 0068; Figs. 10-11; Claim 16]). 
Regarding claim 16, Tsai further discloses wherein the first and second fork assemblies are positioned on opposite lateral sides of the cartridge, wherein the first and second fork assemblies move between a first position in which the first and second fork assemblies do not extend into the detection window defined in the cartridge, and a second position in which the first and second fork assemblies extend into the detection window defined in the cartridge (the fork assemblies are positioned on opposite lateral sides of the cartridge, wherein the fork assemblies move between a first position in which the first and second fork assemblies do not extend into the detection window defined in the cartridge, and a second position in which the first and second fork assemblies extend into the detection window defined in the cartridge [Para. 0067; Figs. 10-11; Claim 17]). 
Regarding claim 17, Tsai discloses the limitations of claim 14 as discussed previously. Tsai is silent on a temperature controller and thus fails to explicitly disclose 
Amirkhanian discloses a multi-channel cartridge and bio-separation instrument [abstract] wherein the instrument includes a fan or Peltier cooler that provides temperature control of the cartridge [Para. 0054]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument disclosed by Modified Tsai to include a fan or Peltier cooler because Amirkhanian teaches that such structure can be used to provide temperature control to the cartridge disposed in the bio-separation instrument [Para. 0054]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 18, modified Tsai discloses the multi-channel cartridge of claim 10 as discussed supra. Tsai further discloses a bio-separation system (cartridge-based bio-separation system [abstract]), comprising: 
a chassis (chassis of the instrument [Para. 0064; Claim 15]);
a multi-channel cartridge as in claim 10 (see the rejection of claim 1 above), wherein the cartridge body is supported by the chassis (the chassis is configured to receive the cartridge [Para. 00064; Fig. 8; Claim 15]);
a table supporting at least a tray containing a sample and a buffer and positioning the tray with respect to an extended [end of] the capillary columns 
a plurality of fork assemblies supporting detection optics, wherein the fork assemblies are moveable to extend into the detection windows defined in each cartridge element, and wherein each separation channel is provided with at least one fork assembly (the excitation fiber 34 and emission fiber 36 are supported by the fork assembly in the instrument wherein the fork assemblies are configured to position the excitation fiber 34 and the emission fiber 36 in proximity to the detection zone 68 of the capillary column 10 such that the fork assemblies extend into the detection window 86 wherein each individual cartridge 60 would have its own devoted fork assembly as outlined in the rejection of claim 1 [Paras. 0066-0068; Figs. 8 and 10-12; Claim 15]);
a separation mechanism effecting bio-separation within the capillary columns in each separation channel (a variable high voltage power supply 223 providing necessary high voltage to electrode contacts for electrical contact with anode 66 and cathode 67 for carrying out electrophoresis within each column in each separation channel [Para. 0062; Figs. 8-9; Claim 15]); and 
a controller controlling movement of the fork assemblies and the separation mechanism to effect separation (controller 26 having a processor controls the operations of the various components to effect capillary electrophoresis separation and data collection wherein the controller would 
Regarding claim 19, Tsai further discloses wherein the device is further comprising an anode conductively coupled to fluid contained in a first one of the plurality of reservoirs (the reservoir 62 is provided with an anode 66 which is conductively coupled to the buffer in the reservoir 62 and the capillary column 10 is disposed in the reservoir 62 wherein the capillary column 10 defines an internal separation channel 12 [Paras. 0031, 0046, 0048; Fig. 3F-3H; Claim 12]), and a cathode disposed at the distal first end of the body corresponding to a second one of the plurality of reservoirs (cathode electrode 67 is disposed at the tip end of the cartridge elements and thus would be present in a second one of the plurality of reservoirs [Para. 0048-0049; Fig. 3F; Claim 11]), wherein at least one of the plurality of capillary columns extends between the first one of the plurality of reservoirs and the cathode (the capillary 10 extends from the reservoir 62 to the cathode electrode 67 wherein the cathode electrode 67 surrounds the side of the capillary column 10 [Paras. 0048-0049; Fig. 3H; Claims 11-12]). 
Regarding claim 20, Tsai discloses a cartridge for bio-separation (cartridge-based bio-separation system using capillary electrophoresis [abstract; Fig. 1]; Note: The preamble "which is configurable to accommodate a desired one of a shorter capillary column and a longer capillary column" is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re 
a 
a body defining an opening as a detection window for receiving external detection optics (body 80 that defines an opening as a detection window 86 wherein external excitation fiber 34 and emission fiber 36 are aligned with the detection window 86 [Para. 0053; Figs. 2-4]);
a reservoir attached to a first end of the body, wherein the reservoir is dedicated to a single cartridge element (buffer reservoir 62 is disposed on a first end of the body 80 wherein the capillary column 10 extends into the reservoir in fluid communication with the buffer contained in the reservoir [Para. 0048; Figs. 3A-3H and 6A-6C]);
an anode, wherein the anode is conductively coupled to fluid contained in the reservoir (the reservoir 62 is provided with an anode 66 which is conductively coupled to the buffer in the reservoir 62 [Para. 0046; Fig. 3F; Claim 12]; and
a cathode disposed at a second end of the body (cathode electrode 67 is disposed at the tip end of the cartridge element [Para. 0049; Fig. 3F; Claim 11]),
Tsai discloses wherein the cartridge for bio-separation is a single-channel cartridge and thus fails to specifically teach a “multi-channel cartridge” comprising “a plurality of cartridge elements”, wherein “the cartridge elements are coupled”, and claim 20. 
Amirkhanian discloses a cartridge for bio-separation using capillary electrophoresis [abstract] wherein the cartridge is a multi-channel cartridge that includes a plurality of cartridge elements coupled together and arranged in a series in a plane [Paras. 0051-0065; Figs. 4-14]. Amirkhanian further discloses wherein the use of the multi-channel cartridge allows for the simultaneous detection of the multiple capillaries disposed in the multi-channel cartridge for analysis [Para. 0099]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single-channel cartridge disclosed by Tsai to instead include a plurality of elements so as to form a multi-channel cartridge, and a corresponding number of excitation/emission fibers for detection, because Amirkhanian teaches that the use of a multi-channel cartridge wherein the elements are coupled together and arranged in a series in a plane enables the multiple channels to be simultaneously tested and thus would provide the obvious and predictable result of enabling simultaneous detection of a plurality of samples [Amirkhanian Para. 0099]. Furthermore, to incorporate multiple cartridges into a multi-channel cartridge instead of a single cartridge, as disclosed by Tsai, would constitute a mere duplication of parts that would yield the predictable result enabling the simultaneous detection of a plurality of samples utilizing a plurality of capillary columns [Amirkhanian Para. 0099]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). Regarding the limitations “wherein the reservoirs of the respective cartridge elements are not in flow 
Furthermore, the limitation “wherein as desired, the multi-channel cartridge can be configured between a first configuration in which the longer capillary column can be configured to extend between the reservoir of the first cartridge element and the cathode of the second cartridge element to expose a section along the longer capillary column in the detection window of the second cartridge element, and a second configuration in which the shorter capillary column can be configured to extend between the reservoir of the first cartridge element and the cathode of the first cartridge element is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the multi-channel cartridge as taught by Tsai in view of Amirkhanian would be configured to and capable of meeting the “as desired” intended use limitations of the claims by merely attaching the capillary columns between any of the available cathodes/anodes of the multi-channel cartridge. Examiner further takes the position that the limitations are recited in the alternative and thus even, assuming arguendo, that Tsai in view of Amirkhanian would only be capable of meeting the “second configuration” the limitations have been met by meeting one of the two alternatives required by the claims. Examiner further notes that Tsai expressly teaches the desire to accommodate capillary columns of different lengths [Paras. 0048, 0054, 0056] and thus the combination of Tsai in view of Amirkhanian would maintain such capabilities of accommodating shorter and longer length capillary columns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amirkhanian et al. (US 7,208,072 B2), Amirkhanian et al. (US 7,309,409 B2), Amirkhanian et al. (US 8,163,152 B1), Amirkhanian et al. (US 2005/0016852 A1), Amirkhanian et al. (US 2005/0189219 A1), Amirkhanian et al. Bienvenue et al. (US 9,649,631 B2) disclose a multi-channel cartridge for a capillary electrophoresis system. Williams et al. (US 2009/0221059 A1) disclose a multi-channel cartridge for electrophoresis wherein each rack is configured to receive a plurality of reagent holders.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JOSHUA L ALLEN/Examiner, Art Unit 1795